Exhibit 99.2 STOCK PURCHASE AGREEMENT between QSGI - CCSI, INC. (“Buyer”), QSGI INC. (“QSGI”) and JOHN R. RICONDA (“Seller”) May, TABLE OF CONTENTS ARTICLE 1 DEFINITIONS 1.1 DEFINITIONS 1.2 ACCOUNTING TERMS ARTICLE 2 PURCHASE AND SALE OF SHARES 2.1 PURCHASE AND SALE 2.2 PURCHASE PRICE 2.3 CLOSING PAYMENTS 2.4 CERTAIN DEFINITIONS 2.5 WORKING CAPITAL ESTIMATE 2.6 POST-CLOSING ADJUSTMENT 2.7 EARNOUT CONSIDERATION 2.8 CERTAIN TAX MATTERS 2.9 ALLOCATION OF PURCHASE PRICE TO ASSETS 2.10 LOCKUP ARTICLE 3 SELLER’S REPRESENTATIONS AND WARRANTIES CONCERNING THE TRANSACTION 3.1 AUTHORITY AND CAPACITY 3.2 OWNERSHIP OF SHARES 3.3 EXECUTION AND DELIVERY; ENFORCEABILITY 3.4 NONCONTRAVENTION 3.5 LITIGATION ARTICLE 4 SELLER’S REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY 4.1 ORGANIZATION, GOOD STANDING, GOVERNING DOCUMENTS 4.2 CAPITAL STOCK 4.3 OTHER VENTURES; SUBSIDIARIES 4.4 NONCONTRAVENTION 4.5 FINANCIAL STATEMENTS 4.6 ABSENCE OF UNDISCLOSED LIABILITIES 4.7 ABSENCE OF CERTAIN CHANGES OR EVENTS 4.8 TAXES 4.9 EMPLOYEES 4.10 EMPLOYEE BENEFIT PLANS 4.11 ENVIRONMENTAL MATTERS 4.12 COMPLIANCE WITH LAWS; PERMITS 4.13 REAL PROPERTY 4.14 TITLE, CONDITION AND SUFFICIENCY OF ASSETS 4.15 INTELLECTUAL PROPERTY 4.16 CONTRACTS 4.17 LITIGATION 4.18 WARRANTY CLAIMS 4.19 INSURANCE 4.20 ACCOUNTS RECEIVABLE 4.21 INVENTORY 4.22 CUSTOMERS AND SUPPLIERS 4.23 INDEBTEDNESS 4.24 BROKERAGE 4.25 CONFLICTS OF INTEREST 4.26 RELATED PARTY TRANSACTIONS 4.27 ABSENCE OF CERTAIN PAYMENTS 4.28 DISCLOSURE ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BUYER 5.1 ORGANIZATION; AUTHORIZATION 5.2 EXECUTION AND DELIVERY; ENFORCEABILITY 5.3 NONCONTRAVENTION 5.4 BROKERAGE ARTICLE 6 CONDITIONS PRECEDENT 6.1 BUYER’S CONDITIONS PRECEDENT 6.2 SELLER’S CONDITIONS PRECEDENT ARTICLE 7 PRE-CLOSING COVENANTS 7.1 CONDUCT OF BUSINESS 7.2 OTHER TRANSACTIONS 7.3 ACCESS TO INFORMATION 7.4 EFFORTS 7.5 ESCHOOL BUSINESS 7.6 NOTICE OF DEVELOPMENTS 7.7 BUYER’S COOPERATION ARTICLE 8 THE CLOSING ARTICLE 9 CLOSING DELIVERIES 9.1 SELLER’S CLOSING DELIVERIES 9.2 BUYER’S CLOSING DELIVERIES ARTICLE 10 ADDITIONAL COVENANTS AND AGREEMENTS 10.1 PUBLICITY 10.2 EXPENSES 10.3 NO ASSIGNMENTS 10.4 TAX MATTERS 10.5 GENERAL RELEASE OF CLAIMS 10.6 CONFIDENTIALITY 10.7 SELLER’S NON-COMPETITION AGREEMENT 10.8 SEPARATE CONSIDERATION 10.9 INDEMNIFICATION FOR AND APPORTIONMENT OF TAXES ARTICLE 11 TERMINATION 11.1 TERMINATION 11.2 EFFECT OF TERMINATION ARTICLE 12 INDEMNIFICATION 12.1 SURVIVAL 12.2 HOLD HARMLESS AND INDEMNIFICATION OF BUYER 12.3 HOLD HARMLESS AND INDEMNIFICATION OF SELLER 12.4 PROCEDURES RELATING TO INDEMNIFICATION; THIRD-PARTY CLAIMS 12.5 OTHER CLAIMS 12.6 LIMITATIONS 12.7 USE AND DISBURSEMENT OF ESCROW FUNDS 12.8 ARBITRATION 12.9 EXCLUSIVE REMEDY; RIGHT TO SETOFF 12.10 NO CIRCULAR RECOVERY 12.11 ADJUSTMENT TO PURCHASE PRICE ARTICLE 13 CERTAIN DEFINITIONS ARTICLE 14 MISCELLANEOUS PROVISIONS 14.1 NOTICES 14.2 ENTIRE AGREEMENT 14.3 MODIFICATION 14.4 BINDING EFFECT 14.5 INTERPRETATION 14.6 JURISDICTION AND VENUE 14.7 COUNTERPARTS 14.8 THIRD PARTIES 14.9 TIME PERIODS 14.10 GOVERNING LAW 14.11 WAIVER OF JURY TRIAL Disclosure Schedules Schedule 3.2 Other Shares of Stock Schedule 3.4 Seller Noncontravention Schedule 4.1 Organization Schedule 4.3 Company Noncontravention Schedule 4.4 Financial Statements Schedule 4.5 Undisclosed Liabilities Schedule 4.6 Dividends and Distributions Schedule 4.8 Employee List Schedule 4.9 Employee Benefit Plans Schedule 4.12 Real Property Schedule 4.13 Condition of Assets Schedule 4.14 Intellectual Property Schedule 4.15 Contracts Schedule 4.16 Litigation Schedule 4.18 Insurance Schedule 4.21 Material Customers and Material Suppliers Schedule 4.22 Indebtedness Schedule 4.24 Conflicts of Interest Schedule 4.25 Related Party Transaction Schedule 5.3 Buyer Noncontravention Schedule 7.5 eSchool Business Assets Schedule 9.1(d) Resignations Exhibits Exhibit A Omitted Exhibit B Omitted Exhibit C Convertible Note Exhibit D Lockup Agreement Exhibit E-1 New NJ Lease Exhibit E-2 New NY Lease Exhibit F [Deleted] Exhibit G Pledge Agreement Exhibit H Registration Rights Agreement Exhibit I Riconda Employment Agreement Exhibit J Security Agreement Exhibit K [Deleted] Exhibit L Warrant Exhibit M [Deleted] Exhibit N Opinion of Counsel for Seller Exhibit O Opinion of Counsel for Buyer Exhibit P Form of Confidentiality and Non-Solicitation Agreement Exhibit Q Escrow Agreement STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (“Agreement”) is entered into as of this day of May, 2008, between QSGI-CCSI, INC., a Delaware corporation, or its permitted assigns (individually, each “Buyer”), QSGI Inc., a Delaware corporation (“QSGI”), and JOHN R.
